DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 22, 2020; July 30, 2020; September 8, 2020; December 5, 2020; and March 3, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “determining, using a speech recognition model, a false acceptance rate based on audio that does not include the custom wake word” (emphasis added). Claim 9, which depends from claim 7, recites that “the audio is synthetically generated with utterances of the custom wake word…” (emphasis added). As claim 7 requires that the audio does not include the custom wake word, the limitation of claim 9 that the audio must include utterances of the custom .   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purposes, as it is unclear how the applicant intends to amend, the claim will be examined based on the currently presented language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Pat. App. Pub. No. 2019/0027138, hereinafter Wang).

Regarding claim 1, Wang discloses a method for custom wake word selection assistance, the method comprising (Discloses a “process (method) of configuring customizable Wang, ¶ [0039]): receiving, at a device, data indicating a custom wake word provided by a user (The method can include a user “requests 202 to set up or change the wake-up utterance for the command hub 104” which is followed by the user entering a wake-up utterance (in the example here, “Gort”); Wang, ¶ [0039]); determining one or more characteristics of the custom wake word (The method includes “obtain[ing] (determining) a model that represents a wake-up utterance...the model includes an utterance model that represents the user's utterance of the wake-up command [and] features representing characteristics of the user's utterance of the wake-up command,” including determining “if a wake-up utterance sounds similar to another word,” thus determining characteristics of the wake-up command (custom wake word); Wang, ¶¶ [0030], [0040]-[0041]); determining that use of the custom wake word will cause more than a threshold rate of false detections based on the characteristics (In some embodiments, the method “determines that no word is recognized or a likelihood of the recognized word is above a threshold (more than a threshold rate) such that the word is likely to cause confusion (false detections based on the characteristics),”; Wang, ¶ [0043]); rejecting the custom wake word as a wake word for accessing a personal assistant in response to determining that use of the custom wake word will cause more than a threshold rate of false detections or false rejections (if the method “determines that no word is recognized or a likelihood of the recognized word (custom wake word) is above a threshold such that the word is likely to cause confusion (more than a threshold rate of false detections)” the method can transmit “an alert to [the user] indicating that the configuration was unsuccessful,” where the personal assistant embodied in the command hub 104 and “unsuccessful” means that the custom wake word was rejected.; Wang, ¶¶ [0038], [0043]); and setting the custom wake word as the wake word in response to determining that use of the custom wake word will not cause more than the threshold rate of false detections or false rejections (“If the choice is determined to be unlikely to cause confusion (less than a threshold rate of false detections)” the method can create “a model representing the user's utterance of the word.”; Wang, ¶ [0041]).

Regarding claim 4, Wang further discloses wherein determining one or more characteristics of the custom wake word include (The method “obtain[ing] a model that represents a wake-up utterance...the model includes an utterance model that represents the user's utterance of the wake-up command [and] features representing characteristics of the user's utterance of the wake-up command such as phones, phone sequences, phonetic distances, phonemes, transitions between phonemes, diphones, triphones, and syllables.”; Wang, ¶ [0030]); determining whether the custom wake word is a proper subset of another word (the method determines the “degree of phonetic similarity” where the “degree of phonetic similarity can be determined by comparing the pronunciation of a word including the pronunciation of partial syllables of the word to pronunciations of other words including partial pronunciations,” where the comparison of the pronunciation of the word to the partial pronunciation of other words is determining if the custom wake word is a proper subset of another word; Wang, ¶ [0033]); and the method further includes rejecting the custom wake word as the wake word (“If a wake-up utterance is likely to cause confusion… the command logic 156 prompts the user to choose a different wake-up utterance if the wake-up utterance is likely to cause confusion,” where the prompt to choose a different word is the rejection of the custom wake word as the wake word; Wang, ¶ [0033]); in response to determining the custom wake word is a proper subset of another word (The custom wake word is rejected based on the degree of phonetic similarity between the custom wake word and the partial pronunciation of another word. In the case of a custom wake word being a “proper subset of another word,” the custom wake word is an exact match of the “partial pronunciation of another word.” Thus, the incorporated custom wake word Wang, ¶ [0041]).

Regarding claim 14, Wang discloses a system comprising (The system incorporated into the command hub 104; Wang, ¶ [0039]): processing circuitry (The system “includes a chip/chipset 404 that includes at least one processor 402,” thus processing circuitry; Wang, ¶ [0049]), memory including instructions that, when executed by the processing circuitry, cause the processing circuitry to perform operations for custom wake word selection, the operations comprising (“In one embodiment, program modules are stored on the storage device 408, loaded into the memory 406, and executed by the processor 402”; Wang, ¶ [0051]); determining one or more characteristics of a custom wake word (The system can include a user “requests 202 to set up or change the wake-up utterance (custom wake word) for the command hub 104” which is followed by the user entering a wake-up utterance (in the example here, “Gort”); Wang, ¶ [0039]); determining that use of the custom wake word will cause more than a threshold rate of false detections based on the characteristics (The system includes “obtain[ing] (determining) a model that represents a wake-up utterance...the model includes an utterance model that represents the user's utterance of the wake-up command [and] features representing characteristics of the user's utterance of the wake-up command,” including determining “if a wake-up utterance sounds similar to another word,” thus determining characteristics of the wake-up command (custom wake word); Wang, ¶¶ [0030], [0040]-[0041]); rejecting the custom wake word as the wake word for accessing a personal assistant in response to determining that use of the custom wake word will cause more than a threshold rate of false detections (if the system “determines that no word is recognized or a likelihood of the recognized word (custom wake word) is above a threshold such that the word is likely to cause confusion (more than a threshold rate of false detections)” the system can transmit “an alert to Wang, ¶¶ [0038], [0043]); and setting the custom wake word as the wake word in response to determining that use of the custom wake word will not cause more than the threshold rate of false detections (“If the choice is determined to be unlikely to cause confusion (less than a threshold rate of false detections)” the method can create “a model representing the user's utterance of the word.”; Wang, ¶ [0041]).

Regarding claim 17, the rejection of claim 14 is incorporated. Claim 17 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 18, Wang discloses a non-transitory machine-readable medium (“The storage device 408 is a non-transitory computer-readable storage medium”; Wang, ¶ [0050]) including instructions that, when executed by a machine, cause the machine to perform operations of custom wake word selection assistance, the operations comprising (The method above as incorporated into “program modules” (instructions) which “are stored on the storage device 408, loaded into the memory 406, and executed by the processor 402”; Wang, ¶ [0051]): determining one or more characteristics of a custom wake word (The system can include a user “requests 202 to set up or change the wake-up utterance (custom wake word) for the command hub 104” which is followed by the user entering a wake-up utterance (in the example here, “Gort”); Wang, ¶ [0039]); determining that use of the custom wake word will cause more than a threshold rate of false detections based on the characteristics (The system includes “obtain[ing] (determining) a model that represents a wake-up utterance...the model includes an utterance model that represents the user's utterance of the wake-up command [and] features representing characteristics of the user's utterance of the wake-up command,” including determining “if a wake-up utterance sounds similar to another word,” thus determining Wang, ¶¶ [0030], [0040]-[0041]); rejecting the custom wake word as the wake word for accessing a personal assistant in response to determining that use of the custom wake word will cause more than a threshold rate of false detections (if the system “determines that no word is recognized or a likelihood of the recognized word (custom wake word) is above a threshold such that the word is likely to cause confusion (more than a threshold rate of false detections)” the system can transmit “an alert to [the user] indicating that the configuration was unsuccessful,” where the personal assistant is embodied in the command hub 104 and “unsuccessful” means that the custom wake word was rejected.; Wang, ¶¶ [0038], [0043]); and setting the custom wake word as the wake word in response to determining that use of the custom wake word will not cause more than the threshold rate of false detections (“If the choice is determined to be unlikely to cause confusion (less than a threshold rate of false detections)” the method can create “a model representing the user's utterance of the word.”; Wang, ¶ [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bapat (U.S. Pat. App. Pub. No. 2015/0154953, hereinafter Bapat)

Regarding claim 2, the rejection of claim 1 is incorporated. Wang discloses all of the elements of the current invention as stated above. However, Wang fails to expressly recite wherein determining one or more characteristics of the custom wake word include determining a number of phonemes in the custom wake word and the method further includes rejecting the custom wake word as the wake word in response to determining the number of phonemes is less than a threshold number of phonemes.

Bapat teaches systems and methods for “modifying or changing wake-up words in speech recognition systems.” (Bapat, ¶ [0006]). Regarding claim 2, Bapat teaches wherein determining one or more characteristics of the custom wake word include determining a number of phonemes in the custom wake word (“Method 300 assesses the strength of one or more wake-up words provided by the user based on one or more static measures (one or more characteristics of the custom wake word)” where “the one or more static measures of step 320 include a number of syllables (e.g., number of phonemes) associated with the one or more wake-up words”; Bapat, ¶¶ [0025], [0028]); and the method further includes rejecting the custom wake word as the wake word (the method “assesses the strength of one or more wake-up words provided by the user...” and “ if the one or more wake-up words do not meet the thresholds or criteria, then feedback is provided to the user to further revise his/her selection of the one or more wake-up words,” thus a wake word is rejected if it doesn't meet the threshold or criteria; Bapat, ¶ [0031]) in response to determining the number of phonemes is less than a threshold number of phonemes (“In an embodiment, the one or more wake-up words can be required to have a Bapat, ¶ [0031]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Bapat to include wherein determining one or more characteristics of the custom wake word include determining a number of phonemes in the custom wake word and the method further includes rejecting the custom wake word as the wake word in response to determining the number of phonemes is less than a threshold number of phonemes. The systems and methods described in Bapat can allow a wake-up-word recognizer to “reject all other words, phrases, sounds, noises and other acoustic events with virtually 100% accuracy.” (Bapat, ¶ [0019]).

Regarding claim 11, the rejection of claim 1 is incorporated. Wang discloses all of the elements of the current invention as stated above. However, Wang fails to expressly recite wherein determining the one or more characteristics of the custom wake word include determining a number of stop sounds and plosives in the custom wake word and rejecting the custom wake word as the wake word in response to determining the number of stop sounds and plosives is less than a threshold number.

Bapat teaches systems and methods for “modifying or changing wake-up words in speech recognition systems.” (Bapat, ¶ [0006]) Regarding claim 2, Bapat teaches wherein determining one or more characteristics of the custom wake word include determining a number of stop sounds and plosives in the custom wake word  (“Method 300 assesses the strength of one or more wake-up words provided by the user based on one or more static measures (one or more characteristics of the custom wake word)” where ““one or more static measures of step 320 include ...a number of phonologically different groups of phonemes associated with the one or Bapat, ¶¶ [0025], [0028], [0031]); and rejecting the custom wake word as the wake word (the method “assesses the strength of one or more wake-up words provided by the user...” and “ if the one or more wake-up words do not meet the thresholds or criteria, then feedback is provided to the user to further revise his/her selection of the one or more wake-up words,” thus a wake word is rejected if it doesn't meet the threshold or criteria; Bapat, ¶ [0031]) in response to determining the number of phonemes is less than a threshold number of phonemes (“the one or more wake-up words can be required to have a minimum number of phonologically different groups of phonemes…,” where a required minimum number of phonemes indicates determining a number of said phonemes and the minimum is the threshold.; Bapat, ¶ [0031]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Bapat to include wherein determining the one or more characteristics of the custom wake word include determining a number of stop sounds and plosives in the custom wake word and rejecting the custom wake word as the wake word in response to determining the number of stop sounds and plosives is less than a threshold number. The systems and methods described in Bapat can allow a wake-up-word recognizer to “reject all other words, phrases, sounds, noises and other acoustic events with virtually 100% accuracy.” (Bapat, ¶ [0019]).

Regarding claim 15, the rejection of claim 14 is incorporated. Claim 15 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rubin (U.S. Pat. App. Pub. No. 2014/0012586, hereinafter Rubin) and Non-Patent Literature to Vilares et al. (Vilares, Manuel; Ribadas, Francisco; Vilares, Jesús. “Phrase Similarity through the Edit Distance.” August 2004. Lecture Notes in Computer Science 3180: pages 306-317, DOI: 10.1007/978-3-540-30075-5_30, hereinafter Vilares).

Regarding claim 3, the rejection of claim 1 is incorporated. Wang discloses all of the elements of the current invention as stated above. However, Wang fails to expressly recite wherein determining one or more characteristics of the custom wake word include determining a number of words within a specified semantic distance of the custom wake word and the method further includes rejecting the custom wake word as the wake word in response to determining the determined number of words is greater than a specified number of words.

Rubin teaches systems and methods for determining custom hotword suitability. (Rubin, ¶ [0004]). Regarding claim 3, Rubin teaches wherein determining one or more characteristics of the custom wake word include determining a number of words within a specified… [edit] distance of the custom wake word (“determining an edit distance between the transcription of the candidate hotword and one or more other words that share a same language as the candidate hotword,” thus determining a number of words within a specified edit distance; Rubin, ¶ [0046]); and the method further includes rejecting the custom wake word as the wake word (The system discloses hotwords (custom wakewords) having low suitability scores are rejected.; Rubin, ¶ [0056]) in response to determining the determined number of words is greater than a specified number of words (“Words or phrases having a small edit distance between each other, for example, may generally be confusable with each other… [and] may be associated with lower hotword suitability scores” where “quantity of such words may be considered when determining Rubin, ¶¶ [0046], [0047]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Rubin to include wherein determining one or more characteristics of the custom wake word include determining a number of words within a specified [edit] distance of the custom wake word and the method further includes rejecting the custom wake word as the wake word in response to determining the determined number of words is greater than a specified number of words. “Criteria related to a candidate hotword and to a particular speaker (i.e., a device user) may be considered when evaluating the hotword”, as recognized by Rubin. (Rubin, ¶ [0008]). However, Wang and Rubin fail to expressly recite the edit distance being a semantic distance.

Vilares teaches the use of edit distance for semantic similarity. (Vilares, ¶ [0004]). Regarding claim 3, Vilares teaches an edit distance being a sematic distance (Vilares teaches “extend[ing] the tree matching algorithm in a similarity parse measure taking into account the semantic proximity between words,” thus teaching the use of edit distance to determine semantic distance, Vilares, Pg. 309, para 3.).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang and the systems and methods for custom hotword suitability of Rubin to incorporate the teachings of Vilares to include edit distance being a semantic distance. As recognized by Vilares, similarity measures through edit distance as this expands the breadth of Vilares, Pg. 306, para 2).

Regarding claim 16, the rejection of claim 14 is incorporated. Claim 16 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Claims 5, 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rubin.

Regarding claim 5, the rejection of claim 1 is incorporated. Wang discloses all of the elements of the current invention as stated above. However, Wang fails to expressly recite further comprising: providing a series of possible pronunciations of the custom wake word; receiving data indicating which of the possible pronunciations were selected by a user; and determining the one or more characteristics based on the selected pronunciations.

The relevance of Rubin is disclosed above with reference to claim 3. Regarding claim 5, Rubin teaches further comprising: providing a series of possible pronunciations of the custom wake word (“the hotword strength evaluation engines 120 may evaluate the transcription 116 and/or data provided by the training examples data store 122 to identify a quantity of pronunciations specified for the candidate hotword.”; Rubin, ¶ [0031]); receiving data indicating which of the possible pronunciations were selected by a user (the method “can receive speech data that encodes a candidate hotword spoken by a user, can evaluate and transcribe the speech data, [and] can generate a hotword suitability score for the candidate hotword” which can include determining “the variability of word or phrase pronunciation by the speaker,” where the variability of pronunciation indicates which of the possible pronunciations were selected by the speaker (user); Rubin, ¶¶ [0034] and [0038]); and determining the one or more characteristics based on the selected pronunciations (Criteria for hotword strength evaluation Rubin, ¶ [0038]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Rubin to include wherein determining one or more characteristics of the custom wake word include determining a number of words within a specified [edit] distance of the custom wake word and the method further includes rejecting the custom wake word as the wake word in response to determining the determined number of words is greater than a specified number of words. “Criteria related to a candidate hotword and to a particular speaker (i.e., a device user) may be considered when evaluating the hotword”, as recognized by Rubin. (Rubin, ¶ [0008]). 

Regarding claim 6, the rejection of claim 5 is incorporated. Rubin further discloses wherein the possible pronunciations are provided in text form or audio form (“a representation of the hotword suitability score is provided for display to the user… [which can include] present[ing] to the user a message (e.g., the candidate hotword “smorgasbord” is relatively “strong”), and one or more textual or graphical representations of feature and/or aggregate scores associated with the various hotword scoring criteria” where the identified pronunciations are part of the scoring criteria, and are provided in a text form; Rubin, ¶ [0032]).

Regarding claim 13, the rejection of claim 1 is incorporated. Wang discloses all of the elements of the current invention as stated above. However, Wang fails to expressly recite wherein: determining the one or more characteristics of the custom wake word includes 

The relevance of Rubin is disclosed above with reference to claim 3. Regarding claim 13, Rubin teaches wherein: determining the one or more characteristics of the custom wake word includes determining at least two characteristics (“The hotword score generator 128, for example, may aggregate the scores 124 a, 124 b, and 124 c “ where the aggregated scores are a determination of at least two characteristics.; Rubin, ¶ [0025]); the method further includes determining a weighted combination of the at least two characteristics (“The hotword score generator 128, for example, may aggregate the scores 124 a, 124 b, and 124 c and provide the aggregated feature scores as a hotword suitability score... [where] the hotword score generator may assign appropriate weights (e.g., based on empirical analysis) to each of the feature scores 124 a, 124 b, and 124 c,” where the agregated scores with appropriate weights is the weighted combination of at least two characteristics.; Rubin, ¶ [0025]); and rejecting the custom wake word as the wake word (The system discloses hotwords (custom wakewords) having low suitability scores are rejected.; Rubin, ¶ [0056]); in response to determining the weight combination is less than a threshold (“The prompt may be provided, for example, if the hotword suitability score is under a predetermined threshold,” where the hotword suitability score is a weighted combination and the prompt (rejection) is in response to being less than a threshold; Rubin, ¶ [0026]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Rubin to include wherein: determining the one or more characteristics of the custom wake word includes determining at least two characteristics, Rubin. (Rubin, ¶ [0008]). 

Regarding claim 19, the rejection of claim 18 is incorporated. Claim 19 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.


Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Salvador (U.S. Pat. No. 9,275,637, hereinafter Salvador).

Regarding claim 7, the rejection of claim 1 is incorporated. Wang disclose all of the elements of the current invention as stated above. However, Wang fails to expressly recite wherein determining the one or more characteristics of the custom wake word include determining, using a speech recognition model, a false acceptance rate based on audio that does not include the custom wake word.

Salvador teaches systems and methods for utilizing and evaluating a wakeword. (Salvador, Col. 2, lines 18-21). Regarding claim 7, Salvador teaches wherein determining the one or more characteristics of the custom wake word include (teaches the “evaluation of candidate wake words is performed by determining a plurality of wake word metrics for the candidate wake words,” where determining a plurality of wake word metrics is the determining of one or more characteristics; Salvador, Col. 2, lines 39-41) determining, using a speech recognition model, a false acceptance rate (“Some examples of wake word metrics include... a false alarm score metric” and “the value of the false alarm score metric may be computed by Salvador, Col. 2, lines 41-43, Col. 9, lines 64 - 65) based on audio that does not include the custom wake word (The test data can be “background noise,” where background noise does not contain the custom wake word; Salvador, Col. 9, lines 60 - 62).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Salvador to include wherein determining the one or more characteristics of the custom wake word include determining, using a speech recognition model, a false acceptance rate based on audio that does not include the custom wake word. The techniques described here can “improve the user experience in interacting with natural language control devices,” as recognized by Salvador. (Salvador, Col. 1, lines 30-32).

Regarding claim 8, the rejection of claim 1 is incorporated. Wang disclose all of the elements of the current invention as stated above. However, Wang fails to expressly recite wherein determining the one or more characteristics of the custom wake word include determining, using a speech recognition model, a correct acceptance rate based on audio that includes the custom wake word.

Salvador teaches systems and methods for utilizing and evaluating a wakeword. (Salvador, Col. 2, lines 18-21). Regarding claim 7, Salvador teaches wherein determining the one or more characteristics of the custom wake word include (teaches the “evaluation of candidate wake words is performed by determining a plurality of wake word metrics for the candidate wake words,” where determining a plurality of wake word metrics is the determining of one or more characteristics; Salvador, Col. 2, lines 39-41) determining, using a speech recognition model, a correct acceptance rate (“Some examples of wake word metrics include... Salvador, Col. 2, lines 41-44, Col. 9, lines 61 - 63) based on audio that includes the custom wake word (“for a given candidate wake word, audio test data can be generated by users speaking the candidate wake word in phrases similar to those used to operate of the device,” Thus, the audio test data includes the custom wake word.; Salvador, Col. 11, line 66 - Col. 12, line 2).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Salvador to include wherein determining the one or more characteristics of the custom wake word include determining, using a speech recognition model, a correct acceptance rate based on audio that includes the custom wake word. The techniques described here can “improve the user experience in interacting with natural language control devices,” as recognized by Salvador. (Salvador, Col. 1, lines 30-32).

Regarding claim 20, the rejection of claim 18 is incorporated. Claim 20 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Salvador as applied to claims 7 and 8 above, and further in view of Luan (U.S. Pat. App. Pub. No. 2015/0243275, hereinafter Luan) and Ossowski (U.S. Pat. App. Pub. No. 2019/0051299, hereinafter Ossowski).

Regarding claim 9, the rejection of claim 7 is incorporated. Wang and Salvador disclose all of the elements of the current invention as stated above. However, Wang and Salvador fail to 

Luan teaches a multi-voice font interpolation engine for use in computer-generated speech. (Luan, ¶ [0005]). Regarding claim 9, Luan teaches wherein the audio is synthetically generated (“The multi-voice font interpolation engine allows the production of computer generated speech with a wide variety of speaker characteristics and/or prosody”; Luan, ¶ [0015])… using various voice fonts, emotions, and prosody (“A voice font storage 106 holds a number of existing voice fonts... [where] each existing voice font has a number of associated parameters that define the sound, style, and emotion of the voice used to render the computer-generated speech.” and “generally, a voice font includes” parameters related to “speaker characteristics and prosody” as well as “diverse emotions and speaking styles.”; Luan, ¶ [0017]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang as modified by the evaluation of candidate wake words of Salvador to incorporate the teachings of Luan to include wherein the audio is synthetically generated … using various voice fonts, emotions, and prosody. The techniques described herein can “adapt the speech style and/or the emotion of the speech of a single voice to match the conversational content” thus creating a more realistic corpus, as recognized by Luan. (Luan, ¶ [0002]). However, Wang, Salvador, and Luan fail to expressly disclose with utterances of the custom wake word.

Ossowski teaches systems and methods for audio false key phrase rejection. (Ossowski, ¶¶ [0022], [0023]). Regarding claim 9, Ossowski teaches wherein audio is synthetically generated… with utterances of the custom wake word (“the application emits the computer originated voice speaking for a certain length of time, such as for at least a few seconds, and may Ossowski, ¶ [0064]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang as modified by the evaluation of candidate wake words of Salvador and the multi-voice font interpolation engine of Luan to incorporate the teachings of Ossowski to include with utterances of the custom wake word. The use of the synthesized voice including key phrases can help prevent false triggering, as recognized by Ossowski. (Ossowski, ¶ [0002])

Regarding claim 10, the rejection of claim 8 is incorporated. Wang and Salvador disclose all of the elements of the current invention as stated above. However, Wang and Salvador fail to expressly recite wherein the audio is synthetically generated with utterances of the custom wake word using various voice fonts, emotions, and prosody.

The relevance of Luan is disclosed above with reference to claim 9. Regarding claim 10, Luan teaches wherein the audio is synthetically generated (“The multi-voice font interpolation engine allows the production of computer generated speech with a wide variety of speaker characteristics and/or prosody”; Luan, ¶ [0015])… using various voice fonts, emotions, and prosody (“A voice font storage 106 holds a number of existing voice fonts... [where] each existing voice font has a number of associated parameters that define the sound, style, and emotion of the voice used to render the computer-generated speech.” and “generally, a voice font includes” parameters related to “speaker characteristics and prosody” as well as “diverse emotions and speaking styles.”; Luan, ¶ [0017]).

Wang as modified by the evaluation of candidate wake words of Salvador to incorporate the teachings of Luan to include wherein the audio is synthetically generated … using various voice fonts, emotions, and prosody. The techniques described herein can “adapt the speech style and/or the emotion of the speech of a single voice to match the conversational content” thus creating a more realistic corpus, as recognized by Luan. (Luan, ¶ [0002]). However, Wang, Salvador, and Luan fail to expressly disclose with utterances of the custom wake word.

The relevance of Ossowski is disclosed above with reference to claim 9. Regarding claim 10, Ossowski teaches wherein audio is synthetically generated… with utterances of the custom wake word (“the application emits the computer originated voice speaking for a certain length of time, such as for at least a few seconds, and may be a random sentence or phrase that makes grammatical sense or could be random words, but in either case may still include one or more potential trigger keywords.”; Ossowski, ¶ [0064]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang as modified by the evaluation of candidate wake words of Salvador and the multi-voice font interpolation engine of Luan to incorporate the teachings of Ossowski to include with utterances of the custom wake word. The use of the synthesized voice including key phrases can help prevent false triggering, as recognized by Ossowski. (Ossowski, ¶ [0002]).

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Wang discloses all of the elements of the current invention as stated above with reference to claim 1. However, Wang fails to expressly recite wherein determining the one or more characteristics of the custom wake word include determining a number of phonemes of variable duration in the custom wake word and rejecting the custom wake word as the wake word in response to determining the number of phonemes of variable duration is greater than a threshold number.
Rubin teaches wherein determining the one or more characteristics of the custom wake word include determining a number of [pronunciations] in the custom wake word (“determining a quantity of pronunciations specified for the candidate hotword,” where quantity of pronunciations is the number of pronunciations for the custom wake word.; Rubin, ¶ [0007]); and rejecting the custom wake word as the wake word (The system discloses hotwords (custom wakewords) having low suitability scores are rejected; Rubin, ¶ [0056]); in response to determining the number of [pronunciations] is greater than a threshold number (“where fewer quantities of pronunciations are associated with higher hotword suitability scores,” and, conversely, greater quantities of pronunciations are associated with lower hotword suitability scores; Rubin, ¶¶ [0007], [0055]). 
Karanasou (Panagiota Karanasou. “Phonemic variability and confusability in pronunciation modeling for automatic speech recognition.” Other [cs.OH]. Université Paris Sud - Paris XI, 2013. English. NNT :2013PA112087, hereinafter Karanasou) teaches the interrelation of the number of pronunciations and the number of phonemes of variable duration (“Pronunciation variations can be modeled at different levels of ASR systems. At the acoustic level, context-dependent phone modeling captures the phone variations within particular contexts. At the lexicon level, alternative pronunciations can be included to explicitly represent pronunciation variation,” indicating the interrelation between phone variations (where phonemic variation relates to variation in phones of a phoneme), and pronunciation variation; Karanasou, Pg. 2, para. 4).
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in dependent claim 12. 
More specifically, the limitation of “determining a number of phonemes of variable duration in the custom wake word and rejecting the custom wake word as the wake word in response to determining the number of phonemes of variable duration is greater than a threshold number.” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/22/2021